Citation Nr: 1444645	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  04-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as due to an undiagnosed illness. 

2. Entitlement to service connection for a left kidney condition, to include as due to an undiagnosed illness. 

3. Entitlement to an initial compensable disability rating for polymorphous light eruption (PMLE) for the period prior to February 26, 2013, and a disability rating in excess of 10 percent thereafter. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to October 1988, and from April 1989 to January 1996; he also served in the Marine Corps Reserves prior to his first period of active duty service.  

Initially, this case came before the Board on appeal from an October 2002 rating decision, which denied claims for service connection for degenerative joint disease of the back, a hip disability, a left kidney condition, and PMLE, and entitlement to a permanent and total rating for pension purposes.  

In July 2007, the Board remanded the case for further development.  

In an August 2008 decision, the Board granted service connection for degenerative joint disease of the lumbar spine, and for PMLE; the Board denied claims of service connection for a hip disability and a left kidney condition.  The claim relating to a permanent and total rating for pension purposes was remanded to the Regional Office (RO) via the Appeals Management Center (AMC).  In pertinent part, in a September 2008 rating decision, the AMC effectuated the Board's grant of service connection PMLE and assigned a 0 percent rating, effective January 7, 2002.  The claim relating to nonservice-connected pension was subsequently granted in a February 2012 rating decision. 

In November 2008, the Board received a Motion for Reconsideration of the August 2008 Board decision.  In a July 2009 decision, the Board vacated the Board's August 2008 decision, but only to the extent that it had denied service connection for a hip disability and a left kidney condition.  Those issues were then remanded for further development.  The July 2009 decision also determined that the Veteran's November 2008 Motion for Reconsideration contained a timely Notice of Disagreement as to the initial rating assigned for PMLE.  Upon remand, the Board directed the RO/AMC to issue a Statement of the Case addressing the claim for entitlement to an initial compensable rating for PMLE.  The SOC was later issued in October 2011; the Veteran perfected a timely appeal as to that issue thereafter.  
In an August 2013 rating decision, the RO increased the disability rating for PMLE from 0 percent to 10 percent disabling, effective February 26, 2013.  As that award does not represent a total grant of the benefits sought on appeal, the issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a Board hearing at the RO (i.e., a Travel Board hearing) in his August 2004 substantive appeal, which, in pertinent part, pertained to the hip and kidney issues currently on appeal.  That hearing was scheduled for October 2005.  The Veteran was incarcerated at that time.  A note in the claims file, which was presumably written on the day of the scheduled hearing, indicated that the Veteran was incarcerated and that he wished to "postpone" his Travel Board hearing.  As noted above, the Board went forward with the Veteran's appeal and, in August 2008, denied the claims pertaining the hip and kidney.  Thereafter, the August 2008 Board decision was vacated pursuant to the Veteran's Motion for Reconsideration.  In July 2009, the Board remanded the claims pertaining to the hip and kidney for further development.  In the meantime, the Veteran also perfected an appeal as to the claim for a higher rating for PMLE.  On his November 2011 VA Form 9, the Veteran again requested a Travel Board hearing at the local RO.  See also, VA Form 8, Certification of Appeal, noting BVA Travel Board hearing pending.  Notably, the record reflects that the Veteran is no longer incarcerated.  To date, the requested Travel Board hearing has not been scheduled.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Veteran has not withdrawn the request(s) for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative, if any.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



